Citation Nr: 1217395	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-29 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2005, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to June 30, 2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Thomas J. Horan, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1963 to February 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for bilateral hearing loss and for tinnitus, and assigned an effective date of June 30, 2005, for both awards.

The Board observes that the Veteran's October 2008 VA Form 9, substantive appeal, was originally deemed by the RO to have been untimely and invalid.  The RO notified the Veteran of this determination in November 2008.  However, the RO subsequently determined that the October 2008 VA Form 9 should be accepted as timely, as indicated in the January 2010 supplemental statement of the case (SSOC) and other documents.  Under these circumstances, the Board shall not disturb the RO's acceptance of the Form 9 as timely.

The Veteran's contentions in this case suggest an allegation of clear and unmistakable error (CUE) in a prior final denial of service connection.  His August 2007 notice of disagreement (NOD) refers to an alleged prior final denial of service connection for hearing loss and states: "the denial was clearly wrong so review and appeal of the original claim at this time is appropriate."  This matter is complicated by the lack of any documentation of the existence of the alleged 1968 or 1969 RO rating decision the Veteran seeks to challenge.  

To the extent that the Veteran's contentions present a claim of CUE in a prior final RO rating decision, such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction in the matter.  It is referred to the AOJ for clarification and any appropriate action.

Although the CUE claim, if successful, could result in an earlier effective date, such claim is not inextricably intertwined with the instant claim for an earlier effective date.  A decision by the Board regarding the proper effective date for a grant of service connection does not preclude the RO from finding CUE in a prior rating (if shown), and granting service connection from an earlier effective date.

Finally, the Board observes that during the course of this appeal, the Veteran initiated a separate appeal in the matter of the rating for diabetes mellitus.  The matter was addressed recently in a SOC issued in January 2012 (and in the rating decision that granted service connection for secondary disabilities, sent to the Veteran in February 2012).  There is currently no indication, in either in the claims-file or in the Virtual VA (electronic record), that the Veteran filed a timely substantive appeal following issuance of the SOC.  Consequently, this matter is not before the Board.


FINDINGS OF FACT

1.  A communication from the Veteran seeking service connection for bilateral hearing loss was received on June 30, 2005; no prior claim for such benefit was pending at that time.

2.  A communication from the Veteran seeking service connection for tinnitus was received on June 30, 2005; no prior claim for such benefit was pending at that time.


CONCLUSIONS OF LAW

1.  An effective date prior to June 30, 2005, for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).

2.  An effective date prior to June 30, 2005, for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned disability ratings and an effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff"d. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2008 SOC properly provided notice on the "downstream" issue of entitlement to an earlier effective date for the award, and a January 2010 SSOC readjudicated the matter after the Veteran had opportunity to respond.  See 38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

Regarding, VA's duty to assist, the Board observes that in a claim challenging the effective date of an award, the critical evidence is generally what was in the record when the award was made (and when it was received).  Generally, development of the evidentiary record is not indicated unless pertinent evidence constructively of, but not associated with, the record is identified.  The Veteran has not identified any evidence pertinent to the instant claim that is outstanding.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A 'claim' or 'application' is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran's documented formal claim seeking service connection for hearing loss and tinnitus was received by VA on June 30, 2005.  He contends that in or around the year 1968 according to his spouse's April 2009 affidavit) or 1969 (according to his August 2007 NOD) he previously filed a claim seeking service connection for hearing loss, which was denied by the RO in 1968 or 1969.  He has presented testimony in addition to the April 2009 affidavit of his spouse in an attempt to establish that he filed the alleged claim seeking service connection in 1968 or 1969, and that VA denied this claim several months following the filing.  There is no documentation of a filing of a claim seeking service connection for hearing loss prior to June 2005.

The Veteran has submitted a copy of a VA "Acknowledgment of Receipt of Claim" card in an attempt to demonstrate that he filed a claim seeking service connection for hearing loss in 1968 or 1969.  However, this document does not demonstrate the filing of any claim seeking service connection for hearing loss prior to June 30, 2005; the claim receipt card does not specify the timing or nature of any claim, and the Board notes that the Veteran filed a well-documented claim for service connection for a "stomach condition" and "headaches or pains" in May 1967 under the same claims-number that is documented of the receipt-card.  There is no indication on the receipt card of a claim of service connection for hearing loss filed by the Veteran prior to June 30, 2005.

The Veteran's May 1967 claims of service connection for stomach and headache disabilities (and a corresponding July 1967 rating decision denying such claims) are documented in the Veteran's claims file, and constitute contemporaneous evidence that tends to contradict his allegations of having filed a claim of service connection for hearing at the time.  The fact that there is an intact contemporaneous record pertaining to these other disabilities with no mention of a claim involving hearing loss or tinnitus at the time, suggests there was no such claim filed, and that the Veteran's (and his spouse's) allegations to the contrary (which are self-serving) are not credible.  He has alleged, including in a letter received in June 2008, that an unidentified VA employee (who helped him file his June 2005 claim) verbally suggested that VA computer records documented an earlier claim seeking service connection for hearing loss.  However, there is no such documentation either in the claims-file or in the VA's computerized (Virtual VA) records.  The Veteran has provided no documentation otherwise corroborating his alleged earlier filing and VA adjudication.  [The Board observes incidentally, that in 1967/1968 there were no VA "computerized" records.]

As the record does not show that a claim seeking service connection for hearing loss or tinnitus was not filed prior to June 30, 2005, under the governing law and regulation (38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, outlined above) there is no legal basis for an effective date prior June 30, 2005 for the award of service connection for such disabilities.  

[While the analysis does not need to proceed any further, the Board observes that even if the Veteran's account of events were accepted as true, such facts would not present a legal basis for the award of the earlier effective date he seeks.  By his own account (See his August 2007 statement with the recollection that: "I did not file a Notice of Disagreement following the initial denial." )(endorsed by his spouse in an April 2009 affidavit) the earlier claim he allegedly filed was denied by a 1968/1969 rating decision which he did not appeal.  In such case, an award of service connection cannot be effective prior to the receipt of the claim to reopen.  He has not alleged filing a claim to reopen prior to June 30, 2005.  See 38 C.F.R. § 3.400. ]

The governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability (or, if the disability were previously denied by a final decision, the award may not precede the date of the petition to reopen the prior denial).  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to June 30, 2005, for the grants of service connection for hearing loss and tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to June 30, 2005, for the award of service connection for bilateral hearing loss is denied.

An effective date prior to June 30, 2005, for the award of service connection for tinnitus is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


